FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2.	This action is in response to papers filed 20 July 2021 in which claims 1-4, 7, 10-13, and 15-18 were amended, claim 14 was canceled, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.   
 	Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-13 and 15-19 are under prosecution.

3.	This Office Action includes new objections and rejections necessitated by the amendments.
Claim Interpretation
4.	As noted in the previous Office Action, the claims discussed below are subject to the following interpretation:
A.	It is noted that each of claims 6-9 lack proper Markush language.  A proper Markush claim contains the language "selected from the groups consisting of A, 
B.	It is noted that the preamble of claim 19 recites a “kit.”  Because neither the claim nor the specification defines this term, the claimed “kit” is interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.
  
Claim Objections
5.	Claim	2 is objected to because of the following informalities:  claim 2 contains the text “of the at least two chamber,” which appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 7-10, 13, 15-17, and 19 are rejected under 35 U.S.C. 103 as obvious over Stehr et al (U.S. Patent Application Publication No. US 2015/0184234 A1, published 2 July 2015) and Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013).
	Regarding claim 1, Stehr et al teach a detection apparatus (i.e., and experimental setup; paragraph 0065) comprising a chamber, in the form of a cuvette which receives oligonucleotides (paragraph 0085), in the form or DNA or RNA (paragraph 0018), as well as a plurality of immobilized nanostructures having nucleic acid probes thereon (paragraph 0031).  The apparatus further comprises at least one light source (i.e., laser; paragraph 0045) and a light receiving unit configure to sense an optical signal, in the form of a photodiode (paragraph 0065), as well as the detection of plasmon resonance (paragraph 0030).  Stehr et al teach the light source comprises two light sources, in the form of a heating laser, which optothermically heats the nanoparticles to denature (i.e., dehybridize) the DNA, and a query laser (paragraph 0085).  Stehr et al further teach the query laser is used in the detection of plasmon resonance (paragraph 0033), and that the nanoparticles are used both for their absorption and scattering properties (paragraph 0030).  Stehr et al also teach the apparatus has the added advantage of avoiding false negative test results even at high concentrations of the target (i.e., specific) nucleic acids (paragraph 0023).  Thus, Stehr et al teach the known techniques discussed above.
	Stehr do not explicitly teach the nanostructures (i.e., particles) are immobilized in a chamber formed on a substrate.
	However, Glazier et al teach a detection apparatus for detection DNA or RNA (column 9, lines 30-40), in the form of a sensor comprising a substrate 12 having at least one chamber formed thereon, wherein the chamber has a plurality of nanostructures, in the form of nanospheres, which are fixed on an internal surface of the chamber (Figure 4, Example 2, and Example 1; it is noted that Example 1 forms an MSPR sensor, which is utilized in Example 2).  Glazier et al further teach a light source, in the form of a laser (figure 4 and column 14, lines 1-25), as well as a light receiving unit, in the form of a detector (column 8, lines 25-50).  Glazier et al further teach the apparatus has the added advantage of allowing diagnosis of disease conditions (Abstract).  Thus, Glazier et al teach he known techniques discussed above.
	In addition, he courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.  Thus, any arrangement of the claimed limitation into a single apparatus would be obvious.
It is further noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Therefore, the various uses recited in the claims (e.g., adding DNA or RNA to the chamber, denaturing, amplifying of DNA or RNA) fail to define additional structural elements of the claimed apparatus.  Because the cited prior teaches the structural elements of the claim, the claim is obvious over the cited prior art.  See MPEP § 2114.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Stehr et al and Glazier et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantages avoiding false negative test results even at high concentrations of the target (i.e., specific) nucleic acids as explicitly taught by Stehr et al (paragraph 0023) and allowing diagnosis of disease conditions as explicitly taught by Glazier et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Stehr et al and Glazier et al could have been combined with predictable results because the known techniques of Stehr et al and Glazier et al predictably result in devices useful for detecting biomolecules.
	Regarding claims 7-8, the apparatus of claim 1 is discussed above.  Stehr et al teach spherical (i.e., globular) metal nanoparticles (paragraph 0030), and Glazier et al teach the nanoparticle is sphere in the form of a dielectric core coated with gold metal (column 37, line 53-column 38, line 15).
In addition, the courts have found that changes in shape are obvious (In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).  See MPEP 2144.04 [R-6] IV B.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claims 9-10, the apparatus of claim 7 is discussed above.  Glazier et al teach the dielectric is polystyrene covered with gold, and that the diameters of the particles are 360 nm (Example 1), which is in the claimed range.
Alternatively, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 13, the apparatus of claim 1 is discussed above.   Glazier et al teach the light source has a wavelength of 600 nm (column 14, lines 1-25), as do Stehr et al (paragraph 0033), which is in the claimed range and which is used for plasmon resonance absorption (e.g., Example 6 of the instant specification).   Stehr et al also teach heating laser has a wavelength of 400 nm (paragraph 0045), which is in the claimed range.
Alternatively, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
	Regarding claim 15, the apparatus of claim 1 is discussed above.  Glazier et al teach the light source emits monochromatic light (column 29, lines 1-15), as do Stehr et al (paragraph 0045. 
In addition, it is noted that a light source must emit either monochromatic light (i.e., one wavelength) or polychromatic light (multiple wavelengths).  Thus, any light source meets the instantly claimed limitations.   
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 16, the apparatus of claim 1 is discussed above.  
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of Glazier et al that the apparatus does not need a polarizer encompasses the alternate embodiment wherein the polarizer is included.
	In addition, it is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, the placement of the polarizer between the light source and the substrate is an obvious rearrangement of the parts of the apparatus, in particular in view of the teaching of Glazier et al that the light source can be polarized (see above), which require the polarizer to interact with the light before it strikes the substrate. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 17, the apparatus of claim 1 is discussed above.  Glazier et al teach the light source and light receiving unit are on opposite sides of the substrate (Figure 4-5).  
	Alternatively, it is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, the placement of the light source and light receiving unit on the same side of the substrate is an obvious rearrangement of the parts of the apparatus, in particular in view of Figure 1, in which the light source is not above the substrate.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 19, the apparatus of claim 1 is discussed above.  Glazier et al teach kits (column 37, lines 1-30), as well as reagents for reacting with a sample having DNA or RNA, in the form of a buffer (column 28, lines 55-67). Stehr et al also teach kits (Title) and a reagent to react with the sample, in the form of a buffer (paragraph 0077).
In addition, it is reiterated that the courts have held that apparatus claims cover what a device is, not what a device does.  Therefore, the various uses recited in the claims (e.g., reacting with a sample) fail to define additional structural elements of the claimed apparatus.  Because the cited prior teaches the structural elements of the claim, the claim is obvious over the cited prior art.  
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

9. 	Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as obvious over Stehr et al (U.S. Patent Application Publication No. US 2015/0184234 A1, published 2 July 2015) and Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013) as applied to claim 1 above, and further in view of Anderson et al (U.S. Patent Application Publication No. US 2002/0022261 A1, published 21 February 2002).
Regarding claims 2-4 and 12, the apparatus of claim 1 is discussed above in Section 8.
As noted above, Stehr et al teach the light source comprises two light sources, in the form of a heating laser, which optothermically heats the nanoparticles to denature (i.e., dehybridize) the DNA, and a query laser (paragraph 0085); thus, it is obvious to have particles immobilized where denaturation occurs.  
Stehr et al further teach a query laser is used in the detection of plasmon resonance (paragraph 0033), and that the nanoparticles are used both for their absorption and scattering properties (paragraph 0030).  Glazier et al teach a chamber having a plurality of nanostructures, in the form of nanospheres, which are fixed on an internal surface of the chamber (Figure 4, Example 2, and Example 1; it is noted that Example 1 forms an MSPR sensor, which is utilized in Example 2) and wherein the beads are detected (e.g., figure 2).  Thus, it would have been obvious to have the immobilized particles in the sensing chamber.
While Glazier et al teach multiple chambers (e.g., Figure 22) as well as channels (Example 2), neither Glazier et al nor Stehr et al teach a separate heating chamber.
However, Anderson et al teach microfluidic apparatuses (paragraph 0009) made of glass (paragraph 0150), which comprise multiple chambers (e.g., Figure 3), comprising a sensing chamber, in the form of analytical chamber 218 having array 220, which is connected to additional reaction chambers via channel 216 (paragraph 0174).  Anderson et al teach reaction chamber 210, which is an amplification chamber having a heater (i.e., claim 2; paragraph 0174).  The device further comprises a sample chamber 202 (paragraph 0167) having at least one channel (i.e., 204) fluidically connecting the sample chamber to the heating chamber (i.e., claim 3).  The apparatus further comprises a reagent chamber, in the form of extraction chamber 206, which contains reagents, in the form of chemical means for nucleic acid extraction (paragraph 0169), and which is connected to the heating chamber 210 by channel 208 (i.e., claim 4; figure 3 and paragraphs 0169-0171).  Glazier et al also teach a cooler to cool all of the reaction chambers (paragraph 0308), and that sensing chamber 218 is a reaction chamber (i.e., claim 12; paragraph 0166).  
Alternatively, it is reiterated that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device.  Thus, any arrangement of the claimed limitations within the apparatus is obvious.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Anderson et al also teach a detection (i.e., sensing) chamber wherein metal particles are detected (e.g., paragraph 0378 and Figures 49 and 50, which use the same numbering as found in the description of Figure 60 and 61, which are actually not found in Anderson et al).  Anderson et al also teach a chamber having particles (i.e., beads) thereon, wherein the sample is bound and then heated (paragraphs 0241-0243).  Thu, Anderson et al teach the use of beads both in a chamber that is heated and in a chamber where detection is performed (i.e., claim 2).  Anderson et al further teach the apparatuses have the added advantage of performing a variety of preparative and analytical operations (paragraph 0009).  Thus, Anderson et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Anderson et al with Glazier et al and Stehr et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantage of allowing performance a variety of preparative and analytical operations as explicitly taught by Anderson et al (paragraph 0009).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Anderson et al could have been combined with Stehr et al and Glazier et al with predictable results because the known techniques of Anderson et al predictably result in devices useful for detecting biomolecules.

10.	Claims 5-6 are rejected under 35 U.S.C. 103 as obvious over Stehr et al (U.S. Patent Application Publication No. US 2015/0184234 A1, published 2 July 2015) and Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013) as applied to claim 1 above, and further in view of Roitman et al (U.S. Patent Application Publication No. US 2005/0265648 A1, published 1 December 2002).
Regarding claims 5-6, the apparatus of claim 1 is discussed above in Section 8.
While Glazier et al teach glass and discuss the refractive index (column 4, lines 45-55), neither Glazier et al nor Stehr et al explicitly teach the claimed range.
	However, Roitman et al teach sensors having substrates, including silica (i.e., SiO2) glass and polymethylmethacrylate polymers (i.e., claim 6) with refractive indices of about 1.45 (i.e., claim 5), which has the added advantage of matching the sample to be analyzed and providing sharpened resonance peaks (paragraph 0049).  Thus, Roitman et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Roitman et al with Glazier et al and Stehr et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantage of matching substrate material and the sample to be analyzed and providing sharpened resonance peaks as explicitly taught by Roitman et al (paragraph 0049).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Roitman et al could have been combined with Glazier et al and Stehr et al with predictable results because the known techniques of Roitman et al predictably result in materials useful for detecting biomolecules.

11.	Claim 11 is rejected under 35 U.S.C. 103 as obvious over Stehr et al (U.S. Patent Application Publication No. US 2015/0184234 A1, published 2 July 2015), Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013), and Anderson et al (U.S. Patent Application Publication No. US 2002/0022261 A1, published 21 February 2002) as applied to claim 2 above, and further in view of Blackburn (U.S. Patent Application Publication No. US 2005/0009101 A1, published 13 January 2005).
Regarding claim 11, the apparatus of claim 2 is discussed above in Section 9.
While Stehr et al discuss reflection (paragraph 0033), neither Stehr et al, Glazier et al, nor Anderson et al explicitly teach a reflective coating.
	However, Blackburn teaches microfluidic devices (abstract) having heaters comprising a reflective layer which has the added advantage of allowing heating of chambers with requiring additional heating elements (paragraph 0438).  Thus, Blackburn teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Blackburn with the teachings Stehr et al, Glazier et al, and Anderson et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantage of allowing heating of chambers without additional heating elements as explicitly taught by Blackburn (paragraph 0438).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Blackburn could have been combined with Stehr et al, Glazier et al, and Anderson et al with predictable results because the known techniques of Blackburn predictably result in useful heating materials.
12.	Claim 18 is rejected under 35 U.S.C. 103 as obvious over Stehr et al (U.S. Patent Application Publication No. US 2015/0184234 A1, published 2 July 2015) and Glazier et al (U.S. Patent No. 8,355,136 B2, issued 15 January 2013) as applied to claim 1 above, and further in view of Duhr et al (U.S. Patent Application Publication No. US 2010/0330578 A1, published 30 December 2010).
Regarding claim 18, the apparatus of claim 1 is discussed above in Section 8.
Neither Glazier et al nor Stehr et al explicitly teach the claimed control unit.
	However, Duhr et al teach microfluidic devices (paragraph 0074), and light sources (i.e., lasers) controlled by a control unit that controls the wavelength and the on/off cycle (i.e., start and stop time; paragraph 0063), and which has the added advantage of allowing synchronization of excitation and detection (paragraph 0065).  Thus, Duhr et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Duhr et al with Stehr et al and Glazier et al to arrive at the instantly claimed apparatus with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in an apparatus having the advantage of allowing synchronization of detection and excitation as explicitly taught by Duhr et al (paragraph 0063).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Duhr et al could have been combined with Glazier et al and Stehr et al could have been combined with predictable results because the known techniques of Duhr et al predictably result in a useful unit for controlling the light source.

Response to Arguments
13.	Applicant’s arguments have been considered but are moot in view of the rejections withdrawn in view of the amendments and the new rejections necessitated by the amendments.
Conclusion
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634